ACCEPTED
                                   01-15-00188-CV
                        FIRST COURT OF APPEALS
                                HOUSTON, TEXAS
                             9/10/2015 11:27:15 PM
                             CHRISTOPHER PRINE
                                            CLERK




         FILED IN -
1st COURT OF--APPEALS
                          - ----
    HOUSTON,            -
                     --- TEXAS
           - - ----ID K ------
9/10/2015
        - 11:27:15
         -                  -- PM
    ---- VO ------
CHRISTOPHER         --       A. PRINE
             ----
       ---- Clerk




       FILED IN
1st COURT OF APPEALS
    HOUSTON, TEXAS
9/10/2015 11:27:15 PM
CHRISTOPHER A. PRINE
         Clerk